
	
		112th CONGRESS
		1st Session
		S. 1721
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend section 402 of the Personal
		  Responsibility and Work Opportunity Reconciliation Act of 1996 to extend the
		  eligibility period for supplemental security income benefits for refugees,
		  asylees, and certain other humanitarian immigrants, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SSI Extension for Elderly and Disabled
			 Refugees Act of 2011.
		2.Extension of eligibility period for ssi
			 benefits for certain recipients
			(a)In generalSection 402(a)(2)(M) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1612(a)(2)(M)) is amended—
				(1)in clause (i)(I), by striking fiscal
			 years 2009 through 2011 and inserting fiscal years 2009 through
			 2012; and
				(2)in clause (ii), by striking fiscal
			 years 2009 through 2011 and inserting fiscal years 2009 through
			 2012.
				(b)Conforming amendmentSection 402(a)(2)(M) of such Act is
			 amended, in the subparagraph heading, by striking through fiscal year
			 2011.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2011.
			3.Diversity immigrant visa petition
			 fee
			(a)Requirement for feeSection 204(a)(1)(I) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(I)) is amended by adding at the end the
			 following:
				
					(iv)Each petition filed under this subparagraph
				shall include a petition fee in the amount of
				$30.
					.
			(b)Deposit
			 of feeAll fees collected
			 pursuant to clause (iv) of section 204(a)(1)(I) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(I)), as added by subsection (a), shall not
			 be available for obligation and shall be deposited, in their entirety, in the
			 general fund of the Treasury.
			(c)Sunset
			 of feesThe fees collected
			 pursuant to clause (iv) of section 204(a)(1)(I) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(I)), as added by subsection (a), shall
			 apply only to petitions filed before October 1, 2013.
			4.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the Senate
			 October 17, 2011.
			
			Secretary
		
	
	
	
